Citation Nr: 0009796	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  93-00 914	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Cleveland, Ohio




THE ISSUES

1.  Entitlement to service connection for bilateral hip 
strain, claimed as secondary to the service-connected 
residuals of a right femur fracture.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbosacral strain, claimed as secondary to the service-
connected residuals of a right femur fracture.  

3.  Entitlement to an increased evaluation for the service-
connected residuals of a right femur fracture, currently 
evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from March 1991 and subsequent rating 
decisions by the RO.  

The Board remanded the case for additional development in May 
1993.  



FINDINGS OF FACT

1.  The veteran's current bilateral hip strain is shown to be 
the likely result of his service-connected residuals of a 
right femur fracture.  

2.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for lumbosacral 
strain and is so significant that it must be considered to 
fairly decide the merits of the claim, has been presented 
following the final RO decision in December 1984.  

3.  The veteran's current lumbosacral strain is shown to be 
the likely result of his service-connected residuals of a 
right femur fracture.  



CONCLUSIONS OF LAW

1.  The veteran's bilateral hip strain is the proximate 
result of the service-connected residuals of a right femur 
fracture.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.310 (1999).  

2.  New and material evidence has been submitted to reopen 
the veteran's claim of service connection for lumbosacral 
strain.  38 U.S.C.A. §§ 1110, 5107, 5108, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.156 (1999).  

3.  The veteran's lumbosacral strain is the proximate result 
of the service-connected residuals of a right femur fracture.  
38 U.S.C.A. §§ 1110, 5107, 7104; 38 C.F.R. §§ 3.303, 3.310.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Bilateral Hip Strain

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by active service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In addition, a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  

The threshold question is whether the veteran has presented a 
well-grounded claim.  A well-grounded claim is one which is 
plausible.  If he has not, the claims must fail and there is 
no further duty to assist in the development of the claims.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

For a claim to be well grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In 
addition, when a veteran contends that his service-connected 
disability has caused a new disability, he must submit 
competent medical evidence of a causal relationship between 
the two disabilities to establish a well-grounded claim.  
Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The veteran contends that his bilateral hip strain is due to 
his service-connected residuals of a right femur fracture.  
He claims that the service-connected condition caused an 
abnormal gait which produced stress on those joints resulting 
in disability.  

In this regard, the Board notes that the examiner who 
performed a June 1996 hip examination and February 1998 spine 
examination stated that the veteran's bilateral hip strain 
was the result of an altered gait caused by the service-
connected residuals of a right femur fracture.  

Therefore, service connection is warranted for a bilateral 
hip disability.  See Jones, supra.  


II.  Lumbosacral Strain

A February 1971 rating decision denied service connection for 
a back condition on the basis that no disability was found on 
the then most recent examination.  The veteran was notified 
of this decision in April 1971, however, he did not perfect 
an appeal.  

A March 1984 RO decision denied service connection for 
mechanical low back pain.  October 1984 and December 1984 
rating decisions confirmed the denial.  The veteran was 
notified of these decisions and did not file a timely 
substantive appeal subsequent to the Statement of the Case 
issued in April 1985 pursuant to 38 C.F.R. § 20.302(b) 
(1999).

In June 1990, the veteran requested service connection for a 
low back condition as secondary to the service-connected 
residuals of a right femur fracture.  He claims that the 
service-connected condition caused an abnormal gait which 
produced stress on the lumbosacral spine resulting in 
disability.  A March 1991 rating decision denied the claim on 
the basis that new and material evidence was not submitted.  

A final decision of the Board may not be reopened unless new 
and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7104(b).  Therefore, once a Board decision becomes final, the 
Board does not have jurisdiction to consider the previously 
adjudicated claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The 
Board is required to review all of the evidence submitted by 
an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For purposes 
of determining whether the evidence is new and material, the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).  

In connection with the efforts to reopen his claim, numerous 
medical treatment and examination records were presented or 
secured.  As pertinent here, two VA examinations dated in 
September 1996 and February 1998 are of record.  The examiner 
who conducted the September 1996 spine examination stated 
that the veteran's low back pain is at least, in part, 
secondary to his service-connected residuals of a right femur 
fracture.  The examiner who conducted the February 1998 spine 
examination stated that the veteran's service-connected 
residuals of a right femur fracture produced an altered gait 
which essentially caused his lumbosacral strain.  This 
evidence is material.  See Hodge, supra.  The Board finds 
that this new evidence is so significant regarding the issue 
of whether the veteran's low back strain was the result of 
his service-connected residuals of a right femur fracture 
that it must be considered to decide fairly the merits of the 
claim.  Id.  Thus, the claim is reopened.  

The process for reopening claims under the Federal Circuit's 
holding in Hodge, consists of three steps: the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999).  

With regard to the second step under Elkins, the Board must 
address whether the appellant has presented a well-grounded 
claim.  A claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The evidence currently before the Board includes medical 
evidence from two VA physicians opining that the veteran's 
lumbosacral strain was due to an altered gait caused by his 
service-connected residuals of a right femur fracture.  
Hence, the veteran's claim meets the requirements set forth 
in Jones.  Accordingly, the Board finds the veteran has 
presented a well-grounded claim of secondary service 
connection for low back strain.  

Finally, in light of the statements of the two VA physicians, 
as discussed hereinabove, the Board finds that service 
connection for lumbosacral strain, as secondary to the 
service-connected residuals of a right femur fracture is 
warranted.  See Jones, supra.  



ORDER

Secondary service connection for bilateral hip strain is 
granted.  

Secondary service connection for low back strain is granted.  



REMAND


Increased Rating for the Residuals of a Right Femur Fracture

The veteran asserts that the residuals of a right femur 
fracture are greater than contemplated by the current 10 
percent evaluation.  The Board notes that the provisions of 
38 U.S.C.A. § 5107(a) have been met, in that the veteran's 
claims for increased ratings are well grounded based on the 
veteran's evidentiary assertion that his service-connected 
disability has increased in severity.  See Drosky v. Brown, 
10 Vet. App. 251, 254 (1997) (citing Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992)).  The VA has a duty to assist 
the veteran in development of facts pertinent to a well-
grounded claim.  38 U.S.C.A. § 5107(a).  

The Board notes that the veteran's service-connected 
residuals of a right femur fracture has been rated by the RO 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5255 (pertaining to impairment of the femur).  That 
diagnostic code contemplates the degree of impairment 
manifested by the knee or hip disability caused by the 
service-connected condition.  The examinations of record are 
inadequate to determine the degree of impairment of these 
joints that are caused by his service-connected condition.  

In addition, knee or hip disability is generally rated on 
loss of motion, see 38 C.F.R. § 4.71a, Diagnostic Codes 5252, 
5260, 5261 (1999).  Subsequent to the last Board remand dated 
in May 1993, the U.S. Court of Appeals for Veterans Claims 
(formerly the U.S. Court of Veterans Appeals), in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), found that the evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain.  As such, the RO must address the applicability of 38 
C.F.R. § 4.40 (1999) regarding functional loss due to pain 
and 38 C.F.R. § 4.45 (1999) regarding weakness, fatigability, 
incoordination or pain on movement of a joint.  See DeLuca, 
supra.  Thus, another VA examination is necessary to fully 
evaluate the severity of the service-connected disability.  

Moreover, the RO should obtain any additional ongoing 
treatment records pertinent to this claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information regarding all medical 
treatment he has received for his 
residuals of a right femur fracture since 
May 1998.  Based on his response, the RO 
should undertake to obtain copies of all 
records from any identified treatment 
source.  

2.  The RO should schedule the veteran 
for VA orthopedic examination.  All 
findings should be reported in detail.  
The examiner should report the degree of 
malunion, if any, and the degree of 
disability of the veteran's right hip and 
knee caused by the service-connected.  
The range of motion in the right knee and 
right hip should also be reported.  The 
examiner should review the claims file, 
examine the veteran and provide findings 
that take into account all functional 
impairments, including pain, 
incoordination, weakness, fatigability, 
abnormal movements, etc.  The examiner 
should identify each functional 
limitation experienced by the veteran as 
a result of his service-connected right 
femur fracture.  Functional loss due to 
such difficulties should be described in 
terms of additional range-of-motion loss 
beyond that which is clinically observed.   

3.  Following completion of the 
development requested hereinabove, the RO 
should again review the veteran's claim.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he and his representative should be 
issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

 



